THOMAS, Judge,
concurring specially.
I concur in the main opinion; however, I write specially to again urge the legislature to consider repealing the legislation creating the State Health Planning and Development Agency (“the SHPDA”) and requiring health-care institutions to seek certificates of need (“CONs”). I continue to believe that SHPDA and the CON system utterly fail to ensure that the State Health Plan meets its goal of “provid[ing] for the development of health programs and resources to assure that quality health services will be available and accessible in a manner which assures continuity of care, at reasonable costs, for all residents of the state.” Ala. Code 1975, § 22-21-260(13) (defining “state health plan”) (emphasis added). Instead, competing applicants for CONs spend years and significant funds battling before SHPDA and in the court system, which prevents the provision of needed services and, most assuredly, increases the overall cost of health services to fund the protracted legal battles. Allowing free-enterprise competition to control the decisions of the health-care providers to build facilities and add additional health services will, in my opinion, prevent such a huge waste of time and resources and will, in the end, result in the provision of quality health services at the price the market will bear as determined by the health-care consumer.